DETAILED ACTION
	Claims 1-26 have been considered for patentability. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10 and 13-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Davis et al. (US Publication 2016/0363966).
	In re Claim 1, Davis discloses a modular data center comprising: a base electrical module 414 including a casing (see Figure 4A), a controller 116 supported by the casing, and a power distribution unit 118 coupled to the controller; and 5an equipment rack including a frame coupled to the base electrical module, the frame of the equipment rack 402 being configured to receive electronic equipment 404, wherein the electronic equipment receives power from the base electrical module, and wherein the base electrical module is external to the equipment rack (See Figures 4A, 4B, the base electrical module 414 separated from rack 402 by midplane 110).  
	In re Claim 2, Davis discloses wherein the base electrical module further includes a support 328 configured to be secured to the casing.  
	In re Claim 4, Davis discloses wherein the base electrical module further includes an additional power distribution unit 118, 318 or 418.  
	In re Claim 5, Davis discloses wherein the base electrical module further 20includes one or more hardwire connections (hardwire connections made through midplane 110).  Davis, paragraphs 0025-0028. 
	In re Claim 6, Davis discloses wherein the base electrical module further includes an accommodation or feature for a module 332 or 432 to be attached.  
	In re Claim 7, Davis discloses wherein the base electrical module further includes one or more power distribution unit 318, 418 connections 112.
	In re Claim 8, Davis discloses wherein the base electrical module further includes an uninterruptible power supply ("UPS") 318. Davis, paragraphs 0036-0037.  
	In re Claim 9, Davis discloses wherein the base electrical module further is configured to bypass the UPS (See Figure 4C and associated description, disclosing a plurality of power supplies 418), while keeping power applied to the PDU during UPS service.  Davis, paragraph 0040.
	In re Claim 10, Davis discloses wherein the base electrical module further includes a management and security module 116.
	In re Claim 13, Davis discloses at least one backup UPS 318, 418.  
	In re Claim 14, Davis discloses a cover 328, 428 configured to enclose the base electrical module and the equipment rack.  
	In re Claim 15, Davis discloses a cooling module to provide cooling and/or heating to the equipment rack.  Davis, paragraph 0028.
	In re Claim 16, Davis discloses a filter and fan 25module 334 in fluid communication with the cooling module.  Davis, paragraphs 0028, 0036-0037, 0040-0042, 0049-0052. 
	In re Claim 17, Davis discloses wherein the equipment rack further is configured to receive at least one of the cooling module or the filter and fan module 334, 434.  See Davis, Figures 3C, 4C; paragraphs 0028, 0036-0037, 0040-0042, 0049-0052.
	In re Claim 18, Davis discloses a cover 328, 428 configured to enclose the base electrical module, the equipment rack, and at least one of the cooling module or the filter and fan module.  
	In re Claim 19, Davis discloses wherein the equipment rack is further configured to receive hot-swappable electronic equipment 104, 304, 404.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Publication 2016/0363966) in view of Schmitt et al. (US Patent 5,584,396).
In re Claim 3, Davis discloses the limitations as noted above, but does not explicitly disclose wherein the base electrical module is hingedly connected to the equipment rack.  However, providing such was not new at the time of the filing of this application. For example, Schmitt discloses an electrical module 103 that is hingedly connected to an equipment rack 101. It would have been obvious to a person having ordinary skill in the art of modular electronics at a time just before the effective filing date of this application to have provided a hingedly attached module, like that disclosed in Schmitt, with the apparatus as otherwise disclosed in Davis. Schmitt teaches that providing a hingedly attached module eases the ability of a user to perform maintenance on the module while not disturbing the electronics within the rack. Schmitt, col. 1 ll. 41-45. 
In re Claim 20, Davis discloses a method of assembling and installing a modular data center, the method 5comprising: installing a base electrical module 414 on a surface, the base electrical module including a casing (See Figure 4A), a controller 116 supported by the casing, and a power distribution unit 118 coupled to the controller; and connecting an equipment rack 402 to the base electrical module, the equipment 10rack including a frame coupled to the base electrical module (See at generally 402, Figures 4A-4B), the frame of the equipment rack being configured to receive electronic equipment 404, wherein the electronic equipment receives power from the base electrical module (via midplane 110, power buses 112), and wherein the base electrical module is external to the equipment rack (See Figures 4A, 4B, the base electrical module 414 separated from rack 402 by midplane 110).  
Davis discloses the limitations as noted above, but does not explicitly disclose wherein the base electrical module is hingedly connected to the equipment rack.  However, providing such was not new at the time of the filing of this application. For example, Schmitt discloses an electrical module 103 that is hingedly connected to an equipment rack 101. It would have been obvious to a person having ordinary skill in the art of modular electronics at a time just before the effective filing date of this application to have provided a hingedly attached module, like that disclosed in Schmitt, with the apparatus as otherwise disclosed in Davis. Schmitt teaches that providing a hingedly attached module eases the ability of a user to perform maintenance on the module while not disturbing the electronics within the rack. Schmitt, col. 1 ll. 41-45. 
In re Claim 21, Davis discloses securing a backup UPS module 118, 318, 418 to the base electrical module.  
In re Claim 22, Davis discloses securing a cover 328, 428 to the base electrical module and the equipment rack.  
In re Claim 23, Davis discloses providing a cooling module to provide cooling and/or heating to the equipment rack.  Davis, paragraph 0028.
In re Claim 24, Davis discloses providing a filter and fan module 334 in fluid communication with the cooling module.  Davis, paragraphs 0028, 0036-0037, 0040-0042, 0049-0052. 
In re Claim 25, Davis as modified by Schmitt discloses wherein installing the base electrical module includes securing a support 124, 130 (in Schmitt) to the casing of the base electrical module.  
In re Claim 26, Davis as modified by Schmitt discloses wherein the equipment rack is configured to be hingedly connected to the support.  See Schmitt, Figures 1 and 2. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Publication 2016/0363966) in view of Gizycki (US Publication 2009/0034181).  
In re Claims 11-12, Davis discloses the limitations as noted above, but does not explicitly disclose a user interface. However, providing such was not new in the art at a time before the filing date. For example, Gizycki discloses a user interface 114 or 566/564 as shown in Figure 5, for user interaction with a module functionality (i.e. power control, etc.).  Gizycki, paragraphs 0017 and 0030.  It would have been obvious to a person having ordinary skill in the art of modular electronics at a time just before the effective filing date of this application to have provided an user interface, like that disclosed in Gizycki, with the apparatus as otherwise disclosed in Davis. The addition of a user interface would provide for a more ergonomic means of interacting with the base electrical module. Gizycki, paragraph 0030. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841